IN THE
                         TENTH COURT OF APPEALS



                               No. 10-22-00313-CR

                           IN RE REGINALD DAVIS


                               Original Proceeding

                         From the 443rd District Court
                              Ellis County, Texas
                           Trial Court No. 45398-CR


                         MEMORANDUM OPINION


      Relator’s Petition for Writ of Mandamus filed on September 26, 2022, is denied.




                                              STEVE SMITH
                                              Justice

Before Chief Justice Gray,
       Justice Johnson,
       and Justice Smith
(Chief Justice Gray concurring)*
Petition denied
Opinion delivered and filed October 5, 2022
Do not publish
[OT06]
*(Chief Justice Gray concurs. A separate opinion will not issue. Chief Justice Gray
provides the following note. Davis alleges he filed a motion for a judgment nunc pro
tunc on or about May 25, 2022. His motion is to correct the amount of time credit. Davis
alleges that as of September 22, 2022, the trial court has not ruled on the motion. All Davis
wants is a ruling on his motion. It is highly unlikely that the trial court has even been
made aware of the motion, and, being incarcerated, Davis has no effective way to bring
his motion to the trial court’s attention. I do not know if four months is enough time to
rule on this type of motion by a busy trial court judge as the judicial system is coming out
of a pandemic.

As I have said before:

       The problem of trial courts failing to rule on pending motions is an ongoing
       problem. For the reasons expressed in my concurring opinion
       in In Re Rangel, 570 S.W.3d 968, 970-971 (Tex. App.—Waco 2019, orig.
       proceeding), I continue to believe that we are wasting resources by not
       having a better procedure than the existing case authority on when to deny
       a petition for writ of mandamus when the petitioner is an inmate trying to
       simply get a ruling on a motion. See Appendix A. The prophylactic measure
       that seems to work is a request for a response in a form that advises the
       respondent and the real-party-in-interest that a ruling on the motion may
       be submitted in lieu of a response to the petition. See Appendix B. While the
       Court's precedent supports the Court's ruling in this case, that precedent
       has proven to be inefficient and ineffective in practice for actually getting
       the pending motion ruled upon. Thus, while I concur in the judgment of the
       Court denying the petition, for the reasons stated, I respectfully suggest that
       there is a better way to actually get the issue resolved which would be to
       request a response similar to the order utilized in Appendix B.

In re Keeter, 2019 Tex. App. LEXIS 7851, *3-4, 2019 WL 4072107 (Chief Justice Gray
concurring) (appendices not attached)

To be sure that the issue is timely addressed, I would request a response so that at least
the State’s attorney and possibly the trial court would be apprised of the motion and the
need for a ruling thereon. Nevertheless, because our precedent supports the court’s
action, I respectfully concur in the court’s judgment.)




In re Reginald Davis                                                                     Page 2